DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 were previously pending, subject to a restriction requirement dated November 3, 2021. In the response submitted on December 30, 2021, claims 1-8, 15-16 and 18-19 were elected, and claims 9-14 and 17 were withdrawn. Therefore, claims 1-19 are currently pending, claims 1-8, 15-16 and 18-19 are subject to the following non-final rejection. 

Election/Restrictions
Applicant’s election of Group I, claims 1-8, 15-16 and 18-19 in the reply filed on December 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810286679.3 filed on March 30, 2018.

Claim Objections
Claim 15 is objected to for the following informality: claim 15 recites “receiving association information…., through the association information, association…is established” and should recite “receiving association information…., and through the association information, association…is established.” Appropriate correction is required. Claim 18 is objected to by virtue of dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 15-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 1-8 and 15 are directed to a method (i.e., a process); claim 16 is directed to a server, and claim 18 is directed to a terminal (i.e., a machine); and claim 19 is directed to a storage medium (i.e., a manufacture); and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claim 1 substantially recites a goods carrying method, comprising: receiving a goods carrying request sent by a goods carrying consignor; sending the goods carrying request to passengers that reserve a passenger vehicle; determining whether the request is received by a passenger that reserves the passenger vehicle; when 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
The mere recitation of generic computer components ((i) a (passenger vehicle reservation) server; and (ii) (passenger/consignee/consignor) terminal, are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”.
The claims recites the additional elements of: (i) a (passenger vehicle reservation) server; and (ii) (passenger/consignee/consignor) terminal.
The additional element of (i) a server is recited at a high-level of generality (See Para. 37 of Applicant’s PG Publication disclosing the passenger vehicle reservation server 720), such that, when viewed as whole/ordered combination, it amounts to no more See MPEP 2106.05(f)). 
The additional element of (ii) a terminal is recited at a high-level of generality (See Paras. 33, 34, 84 and 85 of Applicant’s PG Publication disclosing the goods carrying consignee and consignor terminal as mobile phones or computers, wherein the consignee terminal may include a passenger terminal), such that, when viewed as whole/ordered combination, it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See 
Therefore, the additional elements of: (i) a (passenger vehicle reservation) server; and (ii) (passenger/consignee/consignor) terminal, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claim 2-5, and 7-8 recite details of wherein sending the goods carrying request to the passengers that reserve the passenger vehicle comprises: acquiring delivery place information and receipt place information of the goods; determining a first candidate vehicle set, of which a starting place or a first route place is within a first predetermined distance from the delivery place, and a destination or a second route place is within a second predetermined distance from the receipt place, according to the delivery place information and the receipt place information; and sending the goods carrying request to passengers of the first candidate vehicle set (claim 2); wherein sending the goods carrying request to the passengers that reserve the passenger vehicle further comprises: acquiring delivery time information of the goods; determining a second candidate vehicle set in the first candidate vehicle set, wherein a candidate vehicle in the second candidate vehicle set is capable of arriving at the delivery place within the delivery time, according to the delivery time information and the delivery place information; and sending the goods carrying request to passengers of the second candidate vehicle set (claim 3); wherein sending the goods carrying request to the passengers that reserve the passenger vehicle further comprises: acquiring receipt time information of the goods; determining a third candidate vehicle set in the first candidate vehicle set or in the second candidate vehicle set, wherein a candidate vehicle in the third 

Step 2A, Prong Two
Dependent claim 6 recites the additional elements of: wherein establishing the association between the goods carrying consignor terminal and the goods carrying consignee terminal further comprises: acquiring network communication identities of the goods carrying consignor terminal and the goods carrying consignee terminal; and establishing association between the network communication identity of the consignor terminal and the network communication identity of the goods carrying consignee terminal; and wherein delivering the goods virtually between the consignor terminal and the goods carrying consignee terminal on the basis of the association further comprises: delivering the goods virtually between the consignor terminal and the goods carrying consignee terminal on the basis of the association between the network communication identities - which is recited at a high-level of generality (See Para. 52 of Applicant’s PG Publication disclosing network communication identities) such that when viewed as See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2A, Prong Two
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements (as noted above), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 6 is also ineligible.
Examiner suggests Applicant clarify how the association between the network communication identities is performed (e.g., Para. 52 of the PG Publication describes an 

Step 2A, Prong Two:
Dependent claim 16 recites the additional elements of a passenger vehicle reservation server, comprising: a memory and a processor, wherein, the memory stores instructions, which is recited at a high-level of generality (See Para. 83 of Applicant’s PG Publication disclosing the server comprising memory and a processor) such that when viewed as whole/ordered combination, the additional elements merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of passenger vehicle reservation server, comprising: a memory and a processor, wherein, the memory stores instructions, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 16 is also ineligible.

Step 2A, Prong Two:
Dependent claim 19 recites the additional elements of a computer-executable nonvolatile storage medium, which stores computer program instructions, when a processor of a computer loads and executes the instructions, , which is recited at a high-level of generality (See Para. 86 of Applicant’s PG Publication disclosing the computer-executable nonvolatile storage medium) such that when viewed as whole/ordered combination, the additional elements merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B 
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of a computer-executable nonvolatile storage medium, which stores computer program instructions, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 19 is also ineligible.

Step 2A, Prong One
Independent claim 15 substantially recites:  a goods carrying method, applicable to a goods carrying consignor, comprising: sending at least one goods carrying request; receiving a reply message to the goods carrying request, and the reply message includes information of a consignee that receives the goods carrying request; receiving sent association information, through the association information, association between the goods carrying consignor and the goods carrying consignee that receives the goods 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
The mere recitation of generic computer components ((i) a (passenger vehicle reservation) server; and (ii) (consignee/consignor) terminal, are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 15 as a whole amounts to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”.
The claims recites the additional elements of: (i) a (passenger vehicle reservation) server; and (ii) (consignee/consignor) terminal.
The additional element of (i) a server is recited at a high-level of generality (See Para. 37 of Applicant’s PG Publication disclosing the passenger vehicle reservation server 720), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (ii) a terminal is recited at a high-level of generality (See Paras. 33, 34, 84 and 85 of Applicant’s PG Publication disclosing the goods carrying See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a (passenger vehicle reservation) server; and (ii) (consignee/consignor) terminal, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Step 2A, Prong Two:
Dependent claim 18 recites the additional elements of a goods carrying consignor terminal, comprising a memory and a processor, wherein the memory stores instructions, which is recited at a high-level of generality (See Para. 84 of Applicant’s PG Publication disclosing the terminal comprising memory and a processor) such that when viewed as whole/ordered combination, the additional elements merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of goods carrying consignor terminal, comprising a memory and a processor does not integrate the abstract idea into a practical application  Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 18 is also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No.  2018/0365629 to Zeng et al. (hereinafter “Zeng”) and in view of U.S. Patent Application Publication No. 2016/0328678 to Gillen (hereinafter “Gillen”), and further in view of U.S. Patent Application Publication No. 2018/0089783 to Manzoor (hereinafter “Manzoor”).
In regard to claim 1, Zeng receiving a goods carrying request sent by a goods carrying consigner terminal (Para. 44) (A taxi-based express package delivery system includes an express package delivery client (i.e., a goods carrying consigner terminal) …. Each client is connected with the server through a network. The express package delivery client is configured to acquire a first start point and a first terminal point of the express package…and the server is configured to receive the first start point and the first terminal point of the express package delivery client (i.e., receiving a goods carrying request sent by a goods carrying consigner terminal).) 
Zeng discloses sending the goods carrying request to passenger terminals that use
Zeng discloses determining whether the request is received by a passenger terminal that uses the passenger vehicle (Paras. 34 and 36) (The passenger on the delivery-capable taxi can accept the order to deliver the express package through the passenger client (i.e., determining whether the request is received by a passenger terminal that uses the passenger vehicle).)
Zeng discloses when determining that the request is received by the passenger terminal that uses the passenger vehicle, taking the passenger terminal that receives the request as a goods carrying consignee terminal (Paras. 34 and 36) (The passenger on the delivery-capable taxi can accept the order to deliver the express package through the passenger client (i.e., taking the passenger terminal that receives the request as a goods carrying consignee terminal)…..If [the] selections is refused by one of the parties, then the selection has to be made for another round). 
Zeng does not explicitly disclose or teach, however, Gillen teaches establishing association between the goods carrying consignee terminal and the goods carrying consignor terminal (Paras. 77-78 and 80-82) (The user may….otherwise cause the mobile computing device 280 and/or wearable computing device 250 (i.e., establishing association between the goods carrying consignor terminal) to provide/transmit the electronic shipping information/data to the establishment computing entity 150 (i.e., and the goods carrying consignee terminal).)
Zeng does not explicitly disclose or teach, however, Gillen teaches  delivering goods virtually between the goods carrying consigner terminal and the goods carrying consignee terminal on the basis of the association (Paras. 77-78 and 80-83) (It is determined that the mobile computing device 280 or other user computing device 200…. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package delivery client and passenger clients of Zeng to include the legitimacy of the transaction steps of Gillen with the motivation of providing a more secure receipt of items.  
As discussed above, Zeng in view of Gillen teaches that the passenger terminal uses a passenger vehicle. However, Zeng in view of Gillen does not explicitly disclose or teach, however, Manzoor teaches that the use is by reserving a passenger vehicle (Para. 27) (Using the software application driven system 10 and the representations made through the user interface 14, a user may click on the `Reserve` representation…so as to make a trip reservation including a pick-up location/drop off destination and trip parameters (including vehicle/service).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify taxi service of Zeng in view of Gillen by allowing the vehicle to be reserved for a more user-convenient system.
In regard to claim 2, Zeng discloses wherein: sending the goods carrying request to passenger terminals that reserve a passenger vehicle comprises: acquiring delivery place information and receipt place information (Para. 22) (acquiring a first start point (i.e., 
Zeng discloses determining a first candidate vehicle set in the passenger vehicle reservation server, of which a starting place or a first route place is within a first predetermined distance from the delivery place, and a destination or a second route place is within a second predetermined distance from the receipt place, according to the delivery place information and the receipt place information (Paras. 25, 28, 30) (Acquiring a second start point (i.e., a starting place) and a second terminal point (i.e., destination) of each of a plurality of taxis that carry passengers and generating a plurality of riding paths…If the first start point (i.e., delivery place information) is within a first preset distance from the riding paths (i.e., is within a first predetermined distance from the delivery place)  and the first terminal point is within a second preset distance from the riding paths (i.e., a destination is within a second predetermine distance from the receipt place), the taxi is listed as a delivery-capable taxi (i.e., determining a first candidate vehicle set).
Zeng discloses sending the goods carrying request to passenger terminals of the first candidate vehicle set (Paras. 33-34) (The express package delivery client actively selects a delivery-capable taxi to deliver the express package…The passenger on the delivery-capable taxi can accept the order to deliver the express package). 
In regard to claim 3, Zeng discloses wherein sending the goods carrying request to the passenger terminals that reserve the passenger vehicle further comprises: acquiring delivery time information of the goods (Paras. 8-9 and 30) (acquiring a first time 
Zeng discloses determining a second candidate vehicle set in the first candidate vehicle set, wherein a candidate vehicle in the second candidate vehicle set is capable of arriving at the delivery place within the delivery time, according to the delivery time information and the delivery place information (Paras. 38-39) (Therefore, a first time point when the express package arrives is acquired. A second time point is calculated when the delivery-capable taxi arrives at the first terminal point of the express package from the current position. The second time point when the delivery-capable taxi arrives (… the time point when the taxi arrives at the terminal point) is acquired. If the second time point when the delivery-capable taxi arrives at the first terminal point is later than the first time point when the express package arrives at the first terminal point, the corresponding delivery-capable taxi is removed from the delivery-capable taxis. (i.e., a candidate vehicle in the second candidate vehicle set is capable of arriving at the delivery place within the delivery time, according to the delivery time information and the delivery place information).)
Zeng discloses sending the goods carrying request to passenger terminals of the second candidate vehicle set (Paras. 32-34)
In regard to claim 4, Zeng 
Zeng discloses determining a third candidate vehicle set in the first candidate vehicle set or in the second candidate vehicle set, wherein a candidate vehicle in the third candidate vehicle set is capable of arriving at the receipt place within the receipt time, according to the receipt time information and receipt place information (Para. 8, 10 and 45-46, and 48) (The express package delivery system further includes a taxi calling module connected with the server for acquiring an express package arrival time point. A time point when the delivery-capable taxi arrives at the first terminal point from the current position is calculated. And the taxi arrival time point is acquired. If the taxi arrival time point is later than the express package arrival time point, the corresponding delivery-capable taxi is removed from the delivery-capable taxis (i.e., determining a third candidate vehicle set in the first candidate vehicle set). The taxi calling module acquires a latest delivery time of the express package according to the first start point, the first terminal point, and the express package arrival time, (i.e., capable of arriving at the receipt place within the receipt time, according to the receipt time information and receipt place information) and if there is no delivery-capable taxi available in a preset time range of the latest delivery time of the express package, a taxi is called according to the first start point and the first terminal point… The combination of express package and passenger needs to satisfy the requirements that the express package can be delivered on time).
Zeng discloses sending the goods carrying request to the passenger terminals of the third candidate vehicle set (Paras. 32-34).
In regard to claim 7, Zeng discloses the vehicle arrives at a delivery place or receipt place within a first predetermined time (Para. 30) (….and the delivery-capable taxi which has the second time point earlier than the first time point is notified to deliver the 
 Zeng in view of Gillen and further in view of Cao does not explicitly disclose or teach, however, Manzoor teaches wherein delivering the goods virtually between the goods carrying consignor terminal and the goods carrying consignee terminal on the basis of the association further comprises: receiving a prompt that the vehicle arrives at a delivery place or a receipt place, sent by the goods carrying consignee terminal, on the basis of the association (Paras. 29 and 30) ( Then the associated driver confirms acceptance of the trip request and related trip parameters (i.e., on the basis of the association).The passenger-user is then notified (i.e., receiving a prompt that the vehicle arrives at a delivery place or a receipt place, sent by the goods carrying consignee terminal) through the user interface 14 that the associated driver has been dispatched).
Zeng in view of Gillen and further in view of Cao does not explicitly disclose or teach, however, Manzoor teaches sending the prompt to the consignor terminal to prompt a user of the consignor terminal to arrive at the delivery place or the receipt place in time (Paras. 29 and 30) (The passenger-user is then notified through the user interface 14 that the associated driver has been dispatched)…..the user may monitor the driver's location and the driver can notify passenger of their arrival).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the driver location and notification of arrival of Manzoor in the system of Zeng in view of Gillen to provide an effect transport system. 
In regard to claim 16, Zeng 
Zeng does not explicitly disclose or teach, however, Gillen teaches that the server includes: a memory and a processor, wherein, the memory stores instructions, when the processor loads and executes the instruction, the goods carrying method (according to claim 1) is executed (Paras. 14-19)
Zeng in view of Gillen and further in view of Manzoor teaches the goods carrying method according to claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Gillen in the system of Zeng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regard to claim 19, Zeng does not explicitly disclose or teach, however, Gillen teaches a computer-executable nonvolatile storage medium, which stores computer program instructions, when a processor of a computer loads and executes the instructions, the goods carrying method (according to claim 1) is executed (Paras. 14-19)
Zeng in view of Gillen and further in view of Manzoor teaches the goods carrying method according to claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Gillen in the system of Zeng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did .

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Gillen.
In regard to claim 15, Zeng discloses sending at least one goods carrying request to a passenger vehicle reservation server (Para. 44) (A taxi-based express package delivery system includes an express package delivery client (i.e., a goods carrying consigner terminal) …. Each client is connected with the server (i.e., passenger vehicle reservation server) through a network. The express package delivery client is configured to acquire a first start point and a first terminal point of the express package…and the server is configured to receive the first start point and the first terminal point of the express package delivery client (i.e., sending at least one goods carrying request to a passenger vehicle reservation server).) 
Zeng 
Zeng discloses receiving association information sent by the passenger vehicle reservation server (Paras. 34-35) (The passenger on the delivery-capable taxi can accept the order to deliver the express package….[and then] the taxi-based delivery system (i.e., sent by the passenger vehicle reservation server) chooses to notify the delivery-capable taxi …. to deliver the express package (i.e., receiving association information).)
Zeng does not explicitly disclose or teach, however, Gillen teaches through the association information, association between the goods carrying consignor terminal and the goods carrying consignee terminal that receives the goods carrying request is established (Paras. 23, 77-78 and 80-83) (The user may….otherwise cause the mobile computing device 280 and/or wearable computing device 250 (i.e., the goods carrying consignor terminal) to provide/transmit the electronic shipping information/data to the establishment computing entity 150 (i.e., the goods carrying consignee terminal…association is established).)
Zeng does not explicitly disclose or teach, however, Gillen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package delivery client and passenger clients of Zeng to include the legitimacy of the transaction steps of Gillen with the motivation of providing a more secure receipt of items.  
In regard to claim 18, Zeng does not explicitly disclose or teach, however, Gillen teaches a goods carrying consignor terminal, comprising a memory and a processor, wherein, the memory stores instructions, when the processor loads and executes the instruction, the goods carrying method (according to claim 15) is executed (Paras. 14-19).
Zeng in view of Gillen the goods carrying method according to claim 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Gillen in the system of Zeng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Gillen and further in view of Manzoor, as applied to claim 1, and further in view of U.S. Patent Application Publication No. 2017/0372261 to Bhatia et al. (hereinafter “Bhatia”).
In regard to claim 5, Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia teaches wherein taking the passenger 
Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia teaches sending the positioning information of the goods carrying consignor terminal to the goods carrying consignee terminal; and sending the positioning information of the goods carrying consignee terminal to the goods carrying consignor terminal (Para. 51) (If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered. Confirmation can include sending a confirmation message to the delivery agent 221 or the recipient 
Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia teaches and wherein delivering the goods virtually between the goods carrying consignor terminal and the goods carrying consignee terminal on the basis of the association further comprises: delivering the goods virtually between the goods carrying consignor terminal and the goods carrying consignee terminal according to the positioning information (Para. 51) (If the client computing devices 206 were in proximity to each other and/or in proximity to the destination 233, as defined by an applicable geo-fence threshold 239, at or near the time the delivery notification was sent, then the delivery confirmation application 246 can confirm that the shipment was delivered (i.e., delivering the goods virtually between the goods carrying consignor terminal and the goods carrying consignee terminal according to the positioning information).)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger acceptance of a package of Zeng in view of Gillen and further in view of Manzoor with geofencing proximity confirmation of Bhatia with the motivation of actually determining whether a service was performed by a particular person at a particular time and place (See Para. 16 of Bhatia).
In regard to claim 6, Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia teaches wherein establishing the association between the goods carrying consignor terminal and the goods carrying consignee terminal further comprises: acquiring network communication identities of the goods carrying consignor terminal and the goods carrying consignee terminal (Paras. 28, 
 Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia teaches establishing association between the network communication identity of the consignor terminal and the network communication identity of the goods carrying consignee terminal (Paras. 54-55) (…the delivery confirmation application 246 can provide the confirmation token 241….to a delivery agent 221, and  the confirmation token 241 can be transferred from the … delivery agent 221….the recipient 236….and the confirmation token 241 could be wirelessly sent from the… recipient 236 to…. delivery agent 221).
Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, Bhatia 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger acceptance of a package of Zeng in view of Gillen and further in view of Manzoor with token exchange confirmation of Bhatia with the motivation of actually determining whether a service was performed by a particular person at a particular time and place (See Para. 16 of Bhatia).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Gillen and further in view of Manzoor, as applied to claim 1, and further in view of U.S. Patent Application Publication No. 2011/0059693 to O’Sullivan (hereinafter “O’Sullivan”).
Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, O’Sullivan teaches wherein after establishing the association between the goods carrying consignor terminal and the goods carrying consignee terminal, the method further comprises: determining whether the journey of the vehicle begins (Paras. 157-160; Figs. 10a-b; 11a-b) (Determining if there exists continuous co-ordinated proximity between the passenger and driver devices)
Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, O’Sullivan teaches sending a request of handover before journey to the goods carrying consignee terminal according to a request of the consignor terminal when determining that the journey of the vehicle does not begin; and receiving a reply to the request of handover before journey by the goods carrying consignee terminal (Paras. 157-160; Figs. 10a-b; 11a-b) (Determining if there exists continuous co-ordinated proximity between the passenger and driver devices, via the near-field communication 
Zeng in view of Gillen and further in view of Manzoor does not explicitly disclose or teach, however, O’Sullivan teaches wherein delivering the goods virtually between the goods carrying consignor terminal and the goods carrying consignee terminal on the basis of the association comprises: allowing the goods carrying consignor terminal and the goods carrying consignee terminal to hand over the goods before the journey begins according to the request of handover before journey and the reply (Paras. 157-160; Figs. 10a-b; 11a-b) (Determining if there exists continuous co-ordinated proximity between the passenger and driver devices, via the near-field communication embodiment. Therefore, Examiner is interpreting the first initial communication as the request of handover and the sampling period second communication as the reply – and the passenger in the vehicle is the handover). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of O’Sullivan in the system of Zeng in view of Gillen and further in view of Cao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2015/0324734 Lord (hereinafter “Lord”). Lord discloses an end user permitting package delivery during the transport of the end user.
U.S. Patent Application Publication No. 2014/0236856 to Baykhurazov (hereinafter “Baykhurazov”). Baykhurazov discloses coordinating the delivery of parcels by travelers by connecting people who are traveling or scheduled to travel with people who need to send a parcel.
U.S. Patent Application Publication No. 2006/0026030 to Jacobs (hereinafter “Jacobs”). Jacobs disclose matching senders of items with travelers willing to be couriers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628